DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/486,299 has been reviewed.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, “each member” and “the other member” are indefinite because it is not clear as to whether or not these members refer to the previously defined side-by-side rails. 
Other claims are also indefinite because they depend from an indefinite base claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 (as best can be treated) is rejected under 35 U.S.C. 103 as being unpatentable over Hiestand (US 3,763,845).
Hiestand discloses a track system having features similar to those recited in instant claim 1, including side-by-side rails 46, 48 and at least one rail clamp including clamp top 82, claim bottom 62, and clamp screw 86, wherein the clamp top comprises two angled lower surfaces (see the lower angled surfaces of clamp top 82 shown in Figs. 1-2 of Hiestand) contacting respective rails 46, 48, and the clamp bottom comprising two depressions at both sides of raised portion 76, for supporting respective rails 46, 48. As to the instant claimed distance/gap, in a range of about 5/16-3 inches, which is considered to fall within the scope of teaching of Hiestand - that is arranging the pair of rails with a narrow distance/gap (e.g. gap 52 shown in Fig. 1 of Hiestand) therebetween for supporting and guiding a device traveling thereon, wherein any selected variation of distance/gap that reasonably falls within the scope of teaching of Hiestand is considered to merely an obvious matter of design choice for achieving predictable results. Therefore, it would have been obvious to one of ordinary skill in the art to select a narrow gap for use with the rail pair of Hiestand, e.g. selecting a narrow gap such as in the instant claimed range that is consistent with the scope of teaching of Hiestand, wherein such gap selection is merely an obvious matter of design choice for achieving a desired compactness/stability in the width direction of the track system, . 
Claims 1-3 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (US 4,273,465) in view of Morbitzer (US 2004/0164209).
Schoen discloses a system having features similar to those recited in the instant claims, including at least one pair of side-by-side pipes that is readable as rails, at least one clamp including clamp top 1, 6 and clamp bottom 1a, 6a, and clamp screw 9.
Morbitzer, Fig. 2D, shows a pipe holding system including a clamp top having bottom surfaces configured with depressions in the form of angled lower surfaces making contacting with corresponding pipes/rails 210, and the clamp bottom comprises two depressions supporting the pipes/rails 210, as recited in instant claim 1, wherein each depression of the clamp bottom of Morbitzer is configured with horizontal and non-horizontal faces as recited in the instant claim 2.
In view of Morbitzer, it would have been obvious to one of ordinary skill in the art to alternatively configure clamp top and clamp bottom of Schoen with contact surfaces/faces oriented in a manner similar to that taught by Morbitzer such that the clamp top and the clamp bottom are easier to be made without requiring the contact surfaces of the clamp to match the surfaces of the pipes supported thereby. 
Regarding the instant claimed distance/gap in the range about 5/16-3 inches (claim 1) or about 5/16 inches (claim 3), such distances/gaps are not considered to be patentably significant because the task of sizing the structure and choosing a desired gap/distance between the pipes/rails of Schoen, such as that is claimed, is merely a matter relating to size, i.e. an obvious matter of design choice for achieving predictable .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,495,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include combinations of features of the application claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnsen (US 4,836,494) discloses a track system with a skater dolly. Hohmes (US 5,588,418) discloses a track system with a skater dolly configured with a set stabilized wheels. Zaguroli (US 5,915,840) discloses a guideway system including load bearing and stabilizing wheels. Corbo (US 2016/0271506) discloses an assembly for joining two rail pairs end-to-end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617